


115 HR 5579 IH: Brownfields Redevelopment Tax Incentive Reauthorization Act of 2018
U.S. House of Representatives
2018-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5579
IN THE HOUSE OF REPRESENTATIVES

April 23, 2018
Ms. Esty of Connecticut (for herself, Mr. King of New York, Mr. Turner, Ms. DeLauro, Mr. Himes, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to extend expensing of environmental remediation costs.

 
1.Short titleThis Act may be cited as the Brownfields Redevelopment Tax Incentive Reauthorization Act of 2018. 2.Extension of expensing of environmental remediation costs (a)In generalSection 198(h) of the Internal Revenue Code of 1986 is amended by striking incurred after December 21, 2011 and inserting the following:  
incurred— (1)after December 31, 2011, and before January 1, 2018, or 
(2)after December 31, 2021. . (b)Effective dateThe amendment made by subsection (a) shall apply to expenditures paid or incurred after December 31, 2017.  

